DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Prior art fails to disclose or suggest, inter alia, a method comprising: calculating at least one filtered voltage based on said at least one measured voltage and a value of the electrical angular frequency of the electricity grid; estimating a frequency and the amplitude of said at least one measured voltage based on said at least one measured voltage and said at least one filtered voltage; calculating a consolidated voltage based on said at least one measured voltage and said at least one filtered voltage, said calculating the consolidated voltage providing a consolidated voltage close to said at least one low-voltage measured voltage and close to said at least one filtered voltage while moving further away from zero; and generating a current target value based on said consolidated voltage and the estimated amplitude.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0288539 Vela Garcia disclose controlling a charging device; US 2019/0245432 Yan et al. disclose a power converter and control method; US 2016/0268920 Nieberlein et al. disclose a method of controlling a Vienna rectifier; US 2015/0357930 White discloses controlling active rectifiers; US 2015/0349654 Wang et al. disclose a power conversion system; US 2012/0257427 Fattal discloses an active rectification circuit; US 2010/0073975 Ha et al. disclose power factor correction in a three phase power supply; US 2009/0040800 Sonnaillon et al. disclose a three phase rectifier; US 2006/0215425 Fu et al. disclose a controller and rectifier system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/GARY L LAXTON/Primary Examiner, Art Unit 2896                                     2/12/2022